Exhibit 10.1

 

CONFIDENTIAL TREATMENT

 

Portions of this exhibit have been omitted pursuant to a Request for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.  Such portions
are marked “[*]” in this document; they have been filed separately with the
Commission.

 

PURCHASE AGREEMENT

 

BETWEEN

 

ERICSSON FEDERAL INC.

 

AND

 

GLOBALSTAR, INC.

 

FOR

 

GLOBALSTAR’S SECOND GENERATION GATEWAY

CORE NETWORK DEVELOPMENT

 

CONTRACT NUMBER GINC-C-08-0400

 

1

--------------------------------------------------------------------------------


 

Contents

 

1. Scope of Agreement

3

2. Order of Precedence

4

3. Options

4

4. Term

5

5. Statement of Work

5

6. Performance Schedule

6

7. Acceptance

6

8. Access to Work in Progress

7

9. Delivery, Title and Risk of Loss

8

10. Prices and Fees

8

11. Out-of-Pocket Expenses

9

12. Taxes and Duties

9

13. Invoicing and Payment

9

14. Intellectual Property Rights

10

15. Intellectual Property Rights Indemnity

12

16. Indemnification and Insurance

14

17. Globalstar-Furnished Facilities

15

18. Warranty

15

19. Confidentiality

16

20. Limitation of Liability

17

21. Termination for Cause

18

22. Termination for Convenience/ Stop Work Orders

18

23. Government Authorizations

19

24. Restriction of Hazardous Substances (“ROHS”); Waste Electrical and
Electronic Equipment (“WEEE”); and Packaging and Packaging Waste

21

25. Assignment of Agreement

22

26. Key Personnel

22

27. Communication and Authority

23

28. Dispute Resolution

24

29. Changes

24

30. Public Release of Information

26

31. Force Majeure

27

32. Relationship

27

33. Miscellaneous

27

 

2

--------------------------------------------------------------------------------


 

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT, GINC-C-08-0400 (this “Agreement”), effective as of
October 1, 2008 (the “Effective Date of Contract” or “EDC”), is entered into by
and between Ericsson Federal Inc., a Delaware corporation (“Ericsson”), with a
place of business at 1595 Spring Hill Rd., Vienna, VA 22182 and
Globalstar, Inc., a Delaware corporation (“Globalstar”) with its principal place
of business at 461 South Milpitas Boulevard, Milpitas, California 95035 (each a
“party” and collectively the “parties”).

 

WHEREAS, Globalstar desires to retain a qualified supplier to provide Products
and Services with respect to Globalstar’s Second Generation Gateway Core Network
Development; and

 

WHEREAS, Globalstar and Ericsson have agreed that the business structure
established pursuant to this Agreement will achieve the objectives contemplated
by the parties in establishing the terms and conditions upon which Ericsson will
provide to Globalstar, and Globalstar will purchase from Ericsson, those certain
specified Products and Services.

 

NOW, THEREFORE, Ericsson and Globalstar hereby agree as follows:

 


1. SCOPE OF AGREEMENT


 

Subject to the terms and conditions of this Agreement and payment of $22,651,151
in accordance with the Payment Milestones set forth in Exhibit C, Payment
Milestones, Ericsson agrees to deliver to Globalstar the Products and Services
listed in the attached Exhibit A, Pricing Schedule, as further set forth in
Exhibit D, Statement of Work and defined in Exhibit E, Statement of Compliance.

 

The following Exhibits are incorporated into this Agreement and made a part
hereof:

 

Exhibit A

 

Pricing Schedule

Exhibit B

 

Termination Liability Schedule

Exhibit C

 

Payment Milestones

Exhibit D

 

Statement of Work for Globalstar 2nd Generation Gateway Core Network Development

Exhibit E

 

Statement of Compliance

Exhibit F

 

Expansion Pricing and Options

Exhibit G

 

Statement of Work for Expansion Products (as agreed to by the parties)

Exhibit H

 

Spares List

Exhibit I

 

Definitions

Exhibit J

 

Globalstar Travel Policy

 

3

--------------------------------------------------------------------------------



 


2. ORDER OF PRECEDENCE


 

Should any ambiguity or conflict arise between any Exhibits hereto and the
Agreement Articles of this document, such ambiguity or conflict shall be
resolved by following order of precedence as set forth below:

 

Agreement Articles of this document

 

Exhibit I – Definitions

Exhibit D – Statement of Work for Globalstar 2nd Generation Gateway Core Network
Development

Exhibit G – Statement of Work for Expansion Products (as agreed to by the
parties)

Exhibit J – Globalstar Travel Policy

Exhibit E – Statement of Compliance

Exhibit A – Pricing Schedule

Exhibit F – Expansion Pricing and Options

Exhibit B – Termination Liability Schedule

Exhibit C – Payment Milestones

Exhibit H – Spares List

 


3. OPTIONS


 

Globalstar shall have the unilateral right to exercise any option as set forth
in Exhibit F, Expansion Pricing and Options.  Globalstar may exercise such
option by providing written notice to Ericsson no later that the expiration of
the Option Validity Period which is hereby defined to be the expiration of the
term of this Agreement as set forth in Article 4, Term. The option price is firm
fixed price for the duration of the Initial Term of this Agreement.  If an
option is exercised or an order for an optional item is placed after the Initial
Term of this Agreement, up to the 10th anniversary of EDC the price for such
item shall be subject to escalation to be capped at [*] per annum.  Following
the tenth (10th) anniversary of EDC the availability of any optional items
hereunder will be subject to mutually agreed terms and conditions. Such
exercised options or orders will be incorporated into the Agreement through the
written Change Request process set forth in Article 29, Changes.  Each Contract
Change Notice shall include updates, as required, to the Exhibits of the
Agreement.  Globalstar shall provide a forecast to Ericsson 3 months in advance
of exercise of any option.  Delivery of Products under any exercised option is 8
weeks after exercise of option, provided Ericsson has received the forecast 3
months in advance as referenced above.

 

For the sake of clarification, Globalstar shall have the option to extend the
Customer Support as described in Exhibit F – Expansion Pricing and Options, and
consistent with Section 5 of Exhibit D, Statement of Work for an additional
three (3) years in one three year increment at the option prices as set forth in
Exhibit F – Expansion Pricing and Options. Support may be provided in additional
three year increments subject to the mutual agreement of the parties. 
Globalstar shall deliver written notice of its election to implement such
extensions not less than 90 days prior to the end of the applicable period

 

4

--------------------------------------------------------------------------------


 

being extended.  Payments for such extensions shall be invoiced quarterly in
advance of each quarterly period starting at the beginning of the extension
period with payment due in accordance with Article 13, Invoicing and Payments.

 


4. TERM


 

The Initial Term of this Agreement will commence at EDC and will continue for a
period of five (5) years, unless sooner terminated in accordance with the
provisions hereof.  This Agreement will automatically extend for successive one
(1) year periods unless sooner terminated in accordance with the provisions
hereof.

 


5. STATEMENT OF WORK


 

(A) Under this Agreement, Ericsson shall deliver “Work” as set forth below:

 

(a)  Products as set forth in Exhibit A – Pricing Schedule

(i)   Hardware (including third party hardware);

(ii)  Software (software executable code and firmware, including same from third
parties)

(iii) Documentation (technical data, manuals, drawings and documents, including
same from third parties); and

 

(b)  Services (including Customer Support).

 

(B) Additional Products and Services set forth in Exhibit F - Expansion Pricing
and Options, may be provided by Ericsson to Globalstar in accordance with a
Statement of Work mutually agreed to by Ericsson and Globalstar from time to
time during the term of this Agreement (“Statement of Work for Expansion
Products”). Each such Statement of Work for Expansion Products will, at a
minimum, include the following:

 

(a)           A reference to this Agreement, which reference will be deemed to
incorporate all applicable provisions of this Agreement.

 

(b)           The date as of which the Statement of Work for Expansion Products
will be effective, and, if applicable, the term or period of time during which
Ericsson will provide the applicable Products and Services to Globalstar
pursuant to that Statement of Work for Expansion Products.

 

(c)           A description of the Products and Services to be provided by
Ericsson to Globalstar pursuant to the Statement of Work for Expansion Products,
including, but not limited to, the deliverables to be provided as part of the
applicable Products and Services pursuant to that Statement of Work.

 

(d)           The amounts payable to Ericsson by Globalstar for the Products and
Services to be provided under the applicable Statement of Work for Expansion
Products.

 

5

--------------------------------------------------------------------------------


 

(e)           Additional payment milestones and termination liabilities for the
Expansion Products provided under that Statement of Work for Expansion Products
that are not otherwise set forth in this Agreement.

 

No Statement of Work for Expansion Products will become effective until a formal
amendment to the Agreement, incorporating such Statement of Work into this
Agreement, has been executed by an authorized representative of both Ericsson
and Globalstar.

 

In the event of any express conflict or inconsistency between the provisions of
this Agreement and the provisions of any Statement of Work for Expansion
Products, the provisions of this Agreement will control with respect to the
interpretation of that Statement of Work.

 


6. PERFORMANCE SCHEDULE


 

The Work, as defined in Article 5, Statement of Work, and as set forth in
Exhibit D, Statement of Work, shall be performed in accordance with the schedule
detailed in Exhibit D, Statement of Work, and Exhibit E, Statement of
Compliance.  Such schedule shall be adjusted on an equitable basis pursuant to
the Change procedure set out in Article 29, Changes of this Agreement in respect
of (i) any delays attributable to any events of excusable delay referenced in
Article 31, Force Majeure, of this Agreement or (ii) delays by Globalstar in
acting or performing as required under this Agreement including any delay or
failure to furnish the required equipment, services or property pursuant to
Section 4 of Exhibit D,  Statement of Work, of this Agreement

 


7. ACCEPTANCE


 

A.            All deliverable Work specified in Exhibit D, Statement of Work,
and all Payment Milestones as defined is Exhibit C, Payment Milestones, shall be
subject to acceptance of such Work by Globalstar in accordance with this
Article 7.

 

Postponement of acceptance by Globalstar due to any deficiencies not
attributable to Ericsson will be deemed acceptance of such Milestone.

 

B.            Installation/ Delivery Acceptance

 

   Upon installation of the applicable Products for the lab and sites 1-3 and
upon delivery of the applicable Products for sites 4-9, Ericsson will conduct
acceptance testing in accordance with the procedures and requirements set forth
in Exhibit D – Statement of Work and Exhibit E – Statement of Compliance to
demonstrate that such Products operate in material conformance with the
applicable specifications in accordance with the applicable acceptance test plan
and acceptance criteria as mutually agreed upon 60 days prior to the
commencement of the installation. Upon successful completion of the applicable
acceptance testing, Ericsson will provide Globalstar with a Certificate of

 

6

--------------------------------------------------------------------------------


 

Acceptance for such installation. Within ten (10) business days following its
receipt of the Certificate of Acceptance, Globalstar will either (i) sign and
return to Ericsson the Certificate of Acceptance, confirming Globalstar ‘s
acceptance of such installation, or (ii) notify Ericsson in writing of
Globalstar’s rejection of such installation, together with the specific
deficiencies constituting the grounds for such rejection; provided that either
(1) Globalstar ‘s failure to so provide Ericsson with such written notification
of rejection within such 10-business-day period, or (2) Globalstar’s commercial
use of such Products, or a portion thereof, will constitute acceptance of such
installation. Only service-affecting deficiencies shall be grounds for delay of
the applicable acceptance of such installation. Prior to or upon Globalstar’s
acceptance of the installation, Globalstar may provide Ericsson with a written
punchlist of the non-conformities of such installed Product (the “Punchlist”).
Within fifteen (15) days following the acceptance of such Product,
Globalstar may update such Punchlist by adding the non-conformities of the
Product identified by Globalstar after the acceptance. Ericsson shall promptly
correct the non-conformities identified in the Punchlist. Upon Ericsson’s
successful correction of such non-conformities, Ericsson shall submit to
Globalstar, and Globalstar shall sign, a certificate verifying that no further
Punchlist items remain unresolved.

 

C.            Payment Milestone Acceptance

 

Acceptance of Payment Milestones as defined in Exhibit C – Payment Milestones,
to the extent they are not included in 7 B above, shall occur upon successful
completion of the Payment Milestone in accordance with the acceptance criteria
as mutually agreed upon 60 days prior to the defined completion date of each
Payment Milestone. Upon successful completion of the applicable acceptance
criteria, Ericsson will provide Globalstar with a Certificate of Acceptance for
each such Payment Milestone. Within ten (10) business days following its receipt
of the Certificate of Acceptance, Globalstar will either (i) sign and return to
Ericsson the Certificate of Acceptance, confirming Globalstar ‘s acceptance of
such Milestone, or (ii) notify Ericsson in writing of Globalstar’s rejection of
the Milestone, together with the specific deficiencies constituting the grounds
for such rejection; provided that either (1) Globalstar ‘s failure to so provide
Ericsson with such written notification of rejection within such 10-business-day
period, or (2) Globalstar’s commercial use of the deliverables, or a portion
thereof, will constitute acceptance of the Payment Milestone. Prior to or upon
Globalstar’s acceptance of the Payment Milestone, Globalstar may provide
Ericsson with a written punchlist of the non-conformities (the “Punchlist”).
Within fifteen (15) days following the acceptance of the Payment Milestone,
Globalstar may update such Punchlist by adding the non-conformities of the
Payment Milestone identified by Globalstar after the acceptance. Ericsson shall
promptly correct the non-conformities identified in the Punchlist. Upon
Ericsson’s successful correction of such non-conformities, Ericsson shall submit
to Globalstar, and Globalstar shall sign, a certificate verifying that no
further Punchlist items remain unresolved.

 


8. ACCESS TO WORK IN PROGRESS


 

A.            Globalstar shall have the right, at all reasonable times during
the performance of this Agreement, and at Globalstar’s sole expense, to monitor
the Work in progress

 

7

--------------------------------------------------------------------------------


 

at the plants of Ericsson, provided that Globalstar gives reasonable notice to
Ericsson.  Visits shall be on a non-interfering basis subject to Ericsson’s
standard security and confidentiality procedures.

 

B.            To the extent necessary to implement this Article, and with the
consent of any affected subcontractors, Ericsson shall pass through the
provisions hereof into all subcontracts with suppliers of critical path items.

 

C.            In no event shall Ericsson be liable if Globalstar’s monitoring
delays or otherwise prevents the performance, delivery or acceptance of Ericsson
Work under this Agreement.

 


9. DELIVERY, TITLE AND RISK OF LOSS


 

Except as the parties may otherwise agree to, Ericsson shall deliver the Product
according to INCOTERMS 2000, Delivery Duty Unpaid named place of destination and
according to the agreed upon delivery schedule.  ‘Delivery Duty Unpaid’ (named
place of destination) means that Ericsson delivers the Products to Globalstar,
not cleared for import, and not unloaded from any arriving means of transport at
the ‘named place of destination’.  Ericsson has to bear the costs and risks
involved in the bringing the Products thereto, other than, where applicable, any
‘duty’ (which term includes the responsibility for and the risks of carrying out
of customs formalities, and the payment of formalities, customs duties, taxes
and other charges) for import in the country of destination.  Such ‘duty’ has to
be borne by Globalstar as well as any costs and risks caused by Globalstar’s
failure to clear the Products for import in time. Ericsson will make reasonable
commercial efforts to minimize the number of shipments to each site.

 

Title and risk of loss or damage to the Products will pass to Globalstar upon
Ericsson’s delivery to the named place of destination.  Notwithstanding the
foregoing, Globalstar hereby grants to Ericsson a lien on and a security
interest (which, to the fullest extent permitted by law, shall be deemed to be a
purchase money security interest) in and to each such Product and any and all
proceeds thereof to secure the payment in full of the purchase price for such
Product.  Globalstar agrees to cooperate with Ericsson to create, preserve,
perfect or validate such lien and security interest in any jurisdiction, and
Ericsson may at any time file a copy of this Agreement as a financing statement
with any filing office in any jurisdiction.

 


10. PRICES AND FEES


 

The Total Purchase Price shall be a firm fixed-price Twenty Two Million Six
Hundred Fifty One Thousand One Hundred Fifty One United States Dollars
(US$22,651,151) for the Work which may be amended from time to time in
accordance with this Agreement.  For the sake of clarification, there is an
additional time and materials component of the Work. The commitment for the
Total Purchase Price listed in Exhibit A, Payment Milestones, shall arise upon
execution of this Agreement by the parties, without

 

8

--------------------------------------------------------------------------------


 

the need to issue any purchase order or other similar documentation in
connection herewith. The commitment for the purchase price of any Expansion
Products to be listed in a Statement of Work for Expansion Products shall arise
upon execution by an authorized representative of both Ericsson and Globalstar
of an amendment incorporating such Statement of Work into this Agreement.

 


11. OUT-OF-POCKET EXPENSES


 

With regard to any mutually approved time-and-materials Work, Globalstar will
pay or reimburse Ericsson for any reasonable out-of-pocket expenses, such as
travel and associated expenses, reasonably incurred by Ericsson in connection
with the performance of this Agreement so long as Ericsson requests and
estimates the magnitude of such expenses and receives Globalstar approval in
advance. All travel must be consistent with Exhibit J, Globalstar Travel Policy,
and invoiced as direct “pass through” actual and reasonable costs with no
loading for indirect costs or profit.

 


12. TAXES AND DUTIES


 

Globalstar shall be responsible for all sales and use taxes and export or import
duties or value-added taxes or similar charges under any present or future
national, federal, state or local laws which may arise and which become due by
reason of the delivery of any Product or Service and by reason of the supply of
any Globalstar equipment or other Globalstar property to Ericsson.  Globalstar
will pay and discharge, either directly to the governmental agency or as billed
by Ericsson, the foregoing taxes, duties and charges.

 


13. INVOICING AND PAYMENT


 

A.            The Total Purchase Price referred to in Article 10, Prices and
Fees, shall be paid by Globalstar in accordance with Exhibit A, Pricing
Schedule, and Exhibit C, Payment Milestones, and with the terms of this Article.

 

B.            With respect to each amount specified in Exhibit C, Payment
Milestones, Ericsson shall submit an invoice to Globalstar when the relevant
milestone has been completed and accepted per the Acceptance procedure in
Article 7.

 

C.            Globalstar shall pay each invoice for Payment Milestones within 30
days of receiving each invoice after having provided Ericsson with a signed
Certificate of Acceptance or within 30 days of the date of deemed Acceptance per
Article 7. Globalstar shall pay each invoice for time and material within 30
days of receiving such invoice.

 

9

--------------------------------------------------------------------------------


 

Unless otherwise notified in writing by Ericsson, all transfers of funds to
Ericsson in accordance with this Agreement shall be sent by wire transfer to the
following bank account:

 

Account of Ericsson Federal Inc.

[*]

 

D.            All invoices shall be submitted by email to [*] with email copy to
Globalstar employees to be identified at a later date.

 

E.             Any payment due from Globalstar shall be deemed to have been paid
when the funds are disbursed from Globalstar’s bank, destined to Ericsson’s bank
account referenced above.  If any payment is due on any day that is not a
business day, such payment shall be due on the succeeding business day.  A late
payment charge, at an annual rate of [*], will be applied to any payment not
received by the due date thereof.

 

F.             Invoicing by Ericsson and payment for an early completion of a
milestone is subject to Globalstar’s prior written approval.

 


14.  INTELLECTUAL PROPERTY RIGHTS


 

A.            Definitions

 

As used in this Agreement, the following terms shall have the definitions
indicated:

 

(1)           “Ericsson Background IP” means all IP owned or controlled by
Ericsson as of EDC, and all IP conceived or developed by Ericsson after EDC
(other than in performance under this Agreement), which is incorporated in or
necessary for the use (as provided for herein) of the Work being delivered
pursuant to this Agreement.

 

(2)           “Ericsson Foreground IP” means all IP conceived or developed by or
on behalf of Ericsson arising from Ericsson’s performance under this Agreement,
which is incorporated in or necessary for the use of (as provided for herein) of
the Work being delivered pursuant to this Agreement.

 

(3)           “Core Network System” or “CN”  means the core network system and
other network deliverables being developed and provided by Ericsson pursuant to
this Agreement.

 

(4)           “Globalstar System” means the system including satellites, CN,
Radio Access Network (RAN), ground control network, network control centers,

 

10

--------------------------------------------------------------------------------


 

Remote Terminal Diagnostic Monitor and User Terminals operated by Globalstar to
provide low earth orbit satellite based wireless telecommunication services
worldwide.

 

(5)           “Intellectual Property” or “IP” means all information, data and
technology (including all ideas, discoveries, inventions, methods, techniques
and processes, designs, improvements and innovations, all specifications,
requirements, software and other works of authorship (including documentation
such as manuals, drawings and documents), and all know-how), whether or not
patentable and whether or not reduced to practice, and all associated rights in
and to any patents and patent applications, copyrights and trade secrets, and
all other intellectual and industrial property rights and all forms of
protection of any similar nature (including all such rights in software) which
may subsist in any part of the world for the full term of such rights including
any extension to the term of such rights.

 

(6)           “User Terminal” means a mobile satellite terminal used for
subscriber communication over the Globalstar satellite network.

 

B.            Ownership of Intellectual Property Rights

 

(1)  All Ericsson Background IP shall remain the sole and exclusive property of
Ericsson.

 

(2)  All Ericsson Foreground IP shall be exclusively owned by Ericsson, its
suppliers or licensors.

 

C.            License Rights Granted by Ericsson

 

Subject to fulfillment by Globalstar of its obligations under this Agreement,
Ericsson hereby grants to Globalstar a worldwide, non-exclusive, perpetual,
irrevocable, non-transferable, non-assignable, fully paid-up license to use,
duplicate (Documentation and Software (for archival and backup purposes only))
and disclose the Ericsson Background IP and the Ericsson Foreground IP
associated with the CN solely for the purposes of the use, operation and
maintenance of the Globalstar System.  The foregoing license rights include the
right of Globalstar to sublicense to third parties and to contract with a third
party for the purposes set forth above. For the sake of clarification,
Globalstar shall use the Software solely on or with a single unit or arrangement
of Hardware for which the Software was delivered.

 

11

--------------------------------------------------------------------------------


 

D.            Other Right and License Considerations

 


(1) THIS AGREEMENT APPLIES TO ALL UPDATES, UPGRADES, MAINTENANCE RELEASES,
REVISIONS AND ENHANCEMENTS FOR THE SOFTWARE WHICH ERICSSON MAY SUPPLY TO
GLOBALSTAR FROM TIME TO TIME.


 


(2) GLOBALSTAR MAY MAKE ONE COPY OF ANY SOFTWARE FOR BACKUP AND ARCHIVAL
PURPOSES IF THE COPY CONTAINS ALL OF THE ERICSSON PROPRIETARY NOTICES CONTAINED
IN THE ORIGINAL SOFTWARE.  GLOBALSTAR MAY MAKE MULTIPLE COPIES OF ANY
DOCUMENTATION IF SUCH COPIES CONTAIN ALL OF THE ERICSSON PROPRIETARY NOTICES
CONTAINED IN THE ORIGINAL DOCUMENTATION.


 


(3) GLOBALSTAR SHALL NOT DIRECTLY OR INDIRECTLY: (A) MODIFY, COPY (EXCEPT AS
ALLOWED FOR BACKUP AND ARCHIVAL PURPOSES), TRANSMIT, ALTER, MERGE, DECOMPILE,
DISASSEMBLE, REVERSE ENGINEER OR ADAPT ANY PORTION OF THE SOFTWARE;
(B) ENCUMBER, TIME-SHARE, RENT OR LEASE THE RIGHTS GRANTED HEREIN;
(C) MANUFACTURE, ADAPT, CREATE DERIVATIVE WORKS OF, LOCALIZE, PORT OR OTHERWISE
MODIFY ANY SOFTWARE; OR (D) DISCLOSE OR OTHERWISE MAKE AVAILABLE THE SOFTWARE TO
ANY THIRD PARTY, WITHOUT ERICSSON’S PRIOR WRITTEN CONSENT, EXCEPT AS PERMITTED
IN ARTICLE 14 C (1) ABOVE.  FOR THE SAKE OF CLARIFICATION, GLOBALSTAR SHALL HAVE
THE RIGHT TO UTILIZE THE OPEN INTERFACES OF THE CN TO ADD FUNCTIONALITY OR
FEATURES (E.G., HLR/HSS AND APPLICATION SERVERS) TO THE CN.


 


(4)  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NO RIGHT OR LICENSE IS
EITHER GRANTED OR IMPLIED BY EITHER PARTY TO THE OTHER WITH RESPECT TO ANY
TECHNICAL OR BUSINESS INFORMATION, OR WITH RESPECT TO RIGHTS IN ANY PATENTS,
TRADEMARKS, COPYRIGHTS, TRADE SECRETS, MASK WORK PROTECTION RIGHTS, AND OTHER
INTELLECTUAL PROPERTY.


 


(5)  IN THE EVENT ERICSSON FAILS TO CONTINUE TO OFFER OR MAKE AVAILABLE TO
GLOBALSTAR THE 2G/3G ROAMING SOLUTION, AS DEFINED IN EXHIBIT E, STATEMENT OF
COMPLIANCE, THEN ERICSSON AGREES TO GRANT GLOBALSTAR THE RIGHT TO USE THE DESIGN
AND ENGINEERING DOCUMENTATION CREATED FOR GLOBALSTAR HEREUNDER FOR THE PURPOSES
OF SUPPORTING, CREATING AND/OR MODIFYING THE 2G/3G ROAMING SOLUTION.  FOR
CLARIFICATION PURPOSES, THE RIGHTS GRANTED HEREIN DO NOT APPLY TO SOFTWARE OR
HARDWARE THAT IS NOT PRODUCED BY ERICSSON.


 


15.  INTELLECTUAL PROPERTY RIGHTS INDEMNITY


 

A.            Ericsson shall, at its own expense, (i) indemnify and defend
Globalstar in any claim or legal action in the United States, alleging that the
use, sale or offer for sale of any Product provided by Ericsson to Globalstar
hereunder or any portion thereof, directly infringes any patent, trademark or
copyright of any third party (“Infringement Claim”); and (ii) pay any settlement
reached or final award, including reasonable attorney’s fees, for infringement.
As a condition of such defense or payment, Globalstar is required to (i) give
Ericsson prompt written notice of any Infringement Claim; (ii) provide Ericsson
with the sole control of the defense and/or settlement of the Infringement
Claim; (iii) cooperate fully with Ericsson in such defense or settlement. 
Globalstar may, at its own expense,

 

12

--------------------------------------------------------------------------------


 

participate fully in the defense of any such Infringement Claim. For the sake of
clarification, the foregoing applies to Infringement Claims involving Ericsson
Background IP and Ericsson Foreground IP.

 

B.            In the event Ericsson becomes aware of a potential Infringement
Claim, Ericsson shall use its reasonable best efforts to avoid an interruption
of Globalstar service and may (or in the case of an award of an injunction,
shall) at its sole option and expense:  (i) procure for Globalstar the right to
continue using the alleged infringing Product(s); (ii) replace or modify the
alleged infringing Product(s) with an equivalent product(s) so that Globalstar’
use is non-infringing; or (iii) if the remedies under the foregoing clauses
(i) and (ii) are not commercially feasible, require Globalstar to return the
affected portion of the Product(s) and refund to Globalstar the depreciated
value (as carried on the Globalstar’ books) of such Product(s).

 

C.            Ericsson has no obligation or liability in respect to any
Infringement Claim in the event that the affected Product: (i) is manufactured,
designed or supplied by Ericsson in accordance with any design or special
instruction furnished by Globalstar where such forms the basis of the
Infringement Claim; (ii) is used by Globalstar in a manner or for a purpose not
contemplated by this Agreement or Ericsson’s Product documentation; (iii) is
used by Globalstar in combination with other products or applications not
provided by Ericsson under this Agreement, including any software developed by
Globalstar through the permitted use of Products, provided that the Infringement
Claim arises from such combination or the use thereof; or (iv) is modified by
Globalstar, provided the Infringement Claim arises from such modification
(“Other Claims”). If Globalstar continues use of the affected Product
notwithstanding Ericsson’s request to replace or modify pursuant to
Article 15(B) (ii) or its requirement to return pursuant to Article 15(B) (iii),
Ericsson shall not be liable for such use.  Globalstar shall indemnify Ericsson
against all liability and costs of defense, including reasonable attorneys’
fees, for any and all claims against Ericsson for infringement based upon any of
the foregoing.

 

D.            THE PROVISIONS OF THIS ARTICLE 15 CONSTITUTE THE EXCLUSIVE
RECOURSE OF EACH PARTY AND THE ENTIRE OBLIGATION AND LIABILITY OF EACH PARTY
WITH RESPECT TO ANY CLAIM FOR INFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS.

 

E.             Ericsson agrees that the provisions of this Article shall apply
to any Product modified by Ericsson pursuant to Paragraph 15 B (ii) of this
Article.

 

F.             Globalstar will indemnify Ericsson from any and all damages and
costs (including settlement costs) finally awarded or agreed upon for
infringement of any United States patent or copyright in any lawsuit resulting
from Other Claims, and for reasonable expenses incurred by Ericsson in defense
of such lawsuit if Globalstar does not undertake the defense thereof.

 

13

--------------------------------------------------------------------------------


 


16.  INDEMNIFICATION AND INSURANCE


 

A.            Ericsson shall indemnify and hold harmless Globalstar, and its
subsidiaries and affiliates, and its subcontractors (if any), their respective
officers, employees, agents, servants and assignees, or any of them
(collectively “Globalstar Indemnitees”), from any direct or indirect loss,
damage, liability and expense (including reasonable attorneys fees), on account
of loss or damage to tangible personal property and injuries, including death,
to all persons, including but not limited to employees or agents of Ericsson,
its subcontractors and the Globalstar Indemnitees, and to all other persons,
arising from any occurrence to the extent caused by any negligent act or
omission or willful misconduct of Ericsson, its subcontractors or any of them.

 

(1)   At Ericsson’s expense, Ericsson shall defend any suits or other
proceedings brought against the Globalstar Indemnitees on account thereof, and
shall pay all reasonable expenses and satisfy all judgments which may be
incurred by or rendered against them, or any of them, in connection therewith.

 

(2)   Ericsson shall have the sole right to settle any claim or litigation
against which it indemnifies hereunder.  Further, the Globalstar Indemnitees
shall provide to Ericsson such reasonable cooperation and assistance as Ericsson
may request to perform its obligations hereunder.

 

B.            Globalstar shall indemnify and hold harmless Ericsson, and its
subsidiaries and affiliates, its subcontractors, their respective officers,
employees, agents, servants and assignees, or any of them (collectively
“Ericsson Indemnitees”), from any direct or indirect loss, damage (including
damage to property and injuries, including death), liability and expense
(including reasonable attorneys fees) incurred by any third party (including
employees or agents of Globalstar and Ericsson Indemnitees) and arising from any
occurrence caused by any negligent act or omission or willful misconduct of
Globalstar, its officers, employees, agents, consultants, servants and
assignees.

 

(1)   In addition, Globalstar shall waive any claim against and shall indemnify
and hold harmless Ericsson Indemnitees from any direct or indirect loss, damage
(including damage to property and injuries, including death), liability and
expense incurred by any third party and arising from use, operation or
performance of the deliverable Products after Acceptance, including as a result
of modification or improvements made by Globalstar.

 

(2)   Globalstar shall, at Globalstar’s expense, defend any suits brought
against the Ericsson Indemnitees referred to above and shall pay all expenses
and satisfy all judgments which may be incurred by or rendered against them, or
any of them, in connection therewith.  Globalstar shall have the right to settle
any claim or litigation against which it indemnifies hereunder.  Further, the
Ericsson Indemnitees shall provide to Globalstar such reasonable cooperation and
assistance as Globalstar may request to perform its obligations hereunder.

 

14

--------------------------------------------------------------------------------


 

C.            Ericsson shall, at its own expense, provide and maintain a
Commercial General Liability Insurance Policy (“CGL Policy”) which shall cover
property damage and injuries, including death, caused to third parties.  Upon
written request by Globalstar, Ericsson will provide a Certificate of Insurance
to Globalstar.

 


17. GLOBALSTAR-FURNISHED FACILITIES


 

With respect to any facilities provided by Globalstar or any of its other
contractors pursuant to Exhibit D, Statement of Work, and Exhibit E - Statement
of Compliance, whether for installation of the items to be delivered by Ericsson
under this Agreement or for any other purpose, Ericsson shall exercise all
reasonable care to ensure that such facilities are suitable for the purpose
intended.

 


18. WARRANTY


 

A.            Notwithstanding any prior inspection or acceptance by Globalstar,
Ericsson warrants that:

 

(1)  All deliverable Hardware shall be in new or like new condition when first
delivered to Globalstar and free from any defects in materials, workmanship and
design; and

 

(2)  All deliverable Work shall conform to the requirements specified in this
Agreement, including Exhibit D, Statement of Work and Exhibit E, Statement of
Compliance.

 

B.            Ericsson warrants that each Product provided by Ericsson to
Globalstar hereunder will, during the applicable warranty period, perform
materially in accordance with the applicable specifications.  The warranty
period is: (i) twelve (12) months for the hardware components of the Product,
commencing upon delivery of the Product, (ii) three (3) months for software and
firmware components of the Product (including subsequent releases of the
software) commencing upon delivery of the software or firmware, or (iii) twelve
(12) months for services, commencing upon the date the Service is performed.  If
notified by Globalstar of any Product’s failure to perform materially in
accordance with the applicable specifications within the applicable warranty
period, Ericsson shall, at its election and expense, repair or replace any such
defective Product.  Such repair or replacement includes material, labor and
services, and shall be Globalstar’s sole and exclusive remedy and Ericsson’s
sole and exclusive obligation in the event this warranty is breached.  EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN, THERE ARE NO, AND ERICSSON HEREBY DISCLAIMS
ALL, OTHER WARRANTIES, WHETHER IMPLIED, EXPRESS OR STATUTORY, WITH RESPECT TO
THE PRODUCTS AND SERVICES PROVIDED TO CUSTOMER HEREUNDER, INCLUDING WITHOUT
LIMITATION WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE.

 

15

--------------------------------------------------------------------------------


 

C.  Transportation and insurance costs for defective parts returned to Ericsson
shall be at Globalstar’s charge and transportation and insurance costs for parts
replaced or repaired by Ericsson shall be at Ericsson’s charge.

 

 In the event an on-site intervention is needed (e.g., fault cannot be located
remotely by Ericsson or failure of a non-replaceable unit), Ericsson shall, upon
request, provide on-site support at Globalstar’s additional cost on a
time-and-materials basis at the hourly labor rates set forth in Exhibit F,
Expansion Pricing and Options.

 

All return of defective or non-conforming Work to Ericsson shall follow
Ericsson’s Return Material Authorization (RMA) process.

 

D.            Any corrections or replacements made pursuant to this
Article shall be subject to Article 9, Delivery, Title and Risk of Loss.  With
respect to any part or component that is corrected or replaced, the warranty
period specified in this Article shall be suspended from the date of
notification of the defect by Globalstar and shall recommence upon the date of
satisfactory completion of the correction or replacement for the unexpired
portion of the warranty period.  Where such correction or replacement renders
the Work or any part thereof non-functional, the warranty period shall be
similarly extended for the Work or any part thereof.  Notwithstanding the
foregoing, any part or component that is corrected or replaced shall have a
warranty period that is the greater of three (3) months or the unexpired portion
of the warranty period.

 

E.             Notwithstanding the foregoing, Ericsson shall not be obligated to
provide the warranty services set forth herein if Globalstar has not satisfied
all payment obligations due and outstanding as of the date of any claim by
Globalstar under the above warranty.  If Globalstar has due but unpaid
obligations, Ericsson may, at its sole discretion and without liability to
Ericsson, in addition to demanding that Globalstar fulfills all payment
obligations contained herein:  (i) reject Work sent for repairs; or (ii) hold
any Work sent for repairs until Globalstar fulfills all payment obligations
contained herein.  None of the foregoing options elected by Ericsson shall
result in an increase in the duration of the warranty period.

 


19. CONFIDENTIALITY


 

A.                  Each party shall during the term of this Agreement and for a
period of five (5) years thereafter, keep secret and confidential all know-how
or other business, technical or commercial information, in connection with this
Agreement disclosed to it by the other party or otherwise belonging to the other
party (and shall ensure that any employees or subcontractors are similarly
bound) and shall not disclose the same to any person save to the extent
necessary to perform its obligations in accordance with the terms of this
Agreement.  All such information shall be identified as confidential at the time
it is so supplied or shall be such that should reasonably have been understood
by the receiving party (based on the circumstances of disclosure or the nature
of the information itself)

 

16

--------------------------------------------------------------------------------


 

to be proprietary and confidential to the disclosing party.  For the sake of
clarity, each party shall have the right to use, duplicate and disclose, as
permitted under this Article, the other party’s confidential information as
required to fulfill the party’s requirements under this Agreement, subject to
the nondisclosure and use restrictions provided herein.

 

B.                  Article 14, Intellectual Property Rights, shall take
precedence over the provisions of this Article to the extent that there is any
inconsistency.

 

C.                  The foregoing provisions of this Article shall not apply to
know-how and information which:

 

(1)  is or becomes public knowledge without breach of this Agreement;

 

(2)  is already known to the receiving party at the time of its disclosure by
the disclosing party and was not otherwise acquired by the receiving party from
the disclosing party under any obligations of confidence;

 

(3)  is independently developed by Ericsson or Globalstar, which fact can be
shown by competent evidence; or

 

(4)  Globalstar or Ericsson is compelled by legal process or government
regulation or order to disclose, provided that the disclosing party is given
prompt notice of any proposed release of information under this sub-clause and
that the disclosing party be given ample opportunity to engage in legal action
to resist and/or restrict any such disclosure.

 


20. LIMITATION OF LIABILITY


 

In any event and notwithstanding anything contained within this Agreement,
Ericsson’s liability in contract, equity, tort (including negligence or breach
of statutory duty) or otherwise arising by reason of, or in conjunction with,
this Agreement (except in relation to death or personal injury or intellectual
property rights indemnity) shall not exceed the price or fees then already paid
by Globalstar to Ericsson for the Products or Services that give rise to such
liability.

 

IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY SPECIAL, EXEMPLARY, INCIDENTAL,
INDIRECT OR CONSEQUENTIAL DAMAGES IN CONNECTION WITH THIS AGREEMENT, HOWEVER
CAUSED AND REGARDLESS OF WHETHER BASED ON ACTION OR CLAIM IN CONTRACT, EQUITY,
INDEMNITY, TORT (INCLUDING NEGLIGENCE), INTENDED CONDUCT, STRICT LIABILITY OR
OTHERWISE, EVEN IF SUCH DAMAGES ARE FORESEEABLE.

 

17

--------------------------------------------------------------------------------


 


21. TERMINATION FOR CAUSE


 

A.            Either party shall have the right to terminate this Agreement, in
whole or in part, by notice (the “Termination Notice”) in writing to the other
party in the event that:

 

(1)   the other party defaults in the performance of any of its material
obligations hereunder and (in the case of a remediable breach) fails to make
significant progress in resolving same within sixty (60) working days (the “Cure
Period”) of being requested by written notice (the “Default Notice”) to do so;
or

 

(2)   the other party becomes insolvent or the subject of proceedings under any
law relating to bankruptcy or the relief of debtors or admits its inability to
pay its debts as they become due.

 

The Termination Notice will be effective immediately without further period for
cure.

 

If such termination for cause occurs, upon payment by Globalstar to Ericsson of
all amounts owing up to the date of the Termination Notice, Globalstar may elect
to take over the completion of the terminated Work either itself or via a third
party in which case Ericsson shall be liable for any reasonable cover costs for
such Work up to a maximum of [*] of the remaining unpaid amounts due under this
Agreement.  In addition, Ericsson shall provide up to twelve (12) months of
termination assistance to Globalstar or its designee at Globalstar’s request and
reasonable expense (not to exceed Ericsson’s labor rate specified in Exhibit F,
Expansion Pricing and Options).

 

B.            If Globalstar issues a Termination Notice to Ericsson pursuant to
this Article and it is subsequently determined that Ericsson was not in breach,
the rights and obligations of the parties shall be the same as if Globalstar had
terminated for convenience pursuant to Article 22, Termination for
Convenience/Stop Work Orders, unless the parties mutually agree to reinstate the
Agreement.

 


22. TERMINATION FOR CONVENIENCE/ STOP WORK ORDERS


 

A.            Globalstar may terminate this Agreement, in whole or in part, for
Globalstar’s convenience, at any time prior to completion, upon thirty (30) days
written notice to Ericsson.  In such case, Ericsson shall immediately stop Work
as directed in the termination notice and make its reasonable best efforts to
mitigate costs.

 

B.            In the event of such termination by Globalstar, Globalstar agrees
to pay termination fees as set forth in Exhibit B, Termination Liability
Schedule.

 

C.            Title to items that Globalstar has taken possession of shall
transfer to Globalstar after payment.

 

18

--------------------------------------------------------------------------------


 

D.            Stop Work Orders

 

(1)   Globalstar may, at any time, upon reasonable prior written notice to
Ericsson (“the Stop Work Order”), direct Ericsson to suspend performance of the
Work for a maximum cumulative duration of six (6) months and with a maximum
number of suspensions of two (2).  Said Stop Work Order shall specify the date
of suspension and the estimated duration of the suspension.  Upon receiving any
such Stop Work Order, Ericsson shall promptly suspend further performance of the
Work to the extent specified, and during the period of such suspension shall
properly care for and protect all Work in process and materials, supplies, and
hardware Ericsson has on hand for performance of the Work.

 

(2)   Globalstar may, at any time during the stop Work, either (a) direct
Ericsson to resume performance of the Work by written notice to Ericsson, and
Ericsson shall resume diligent performance of the Work, provided that (x) the
Delivery Schedule is adjusted to reflect the stop Work and the time required by
Ericsson to recommence performance, (y) other affected provisions of the
Agreement shall be adjusted, and (z) Ericsson is compensated for its Work
stoppage costs as defined in Paragraph (3) below; or (b) terminate the Agreement
for convenience in accordance with the foregoing provisions of this Article in
which case the costs incurred by Ericsson and its subcontractors as a result of
the stop Work as defined below shall be added to the termination charges to be
paid pursuant to the foregoing provisions of this Article.

 

(3)   The Total Purchase Price of this Agreement shall be equitably adjusted to
compensate Ericsson for actual costs reasonably incurred by Ericsson or its
subcontractors as a result of such suspension and resumption of Work plus a
markup of [*].  Ericsson shall invoice Globalstar for such costs, and Globalstar
shall pay such invoice within thirty (30) days from the date of invoice. 
Invoices will not be issued more frequently than one (1) per month during a stop
Work. If after a period of 6 months from receipt of a Stop Work Order,
Globalstar does not direct Ericsson to resume Work, Globalstar shall be deemed
to have terminated the Agreement for convenience under the foregoing provisions
of this Article and the applicable termination charges shall apply.

 


23.   GOVERNMENT AUTHORIZATIONS


 

A.            Site Licenses

 

Globalstar shall be responsible for obtaining and complying with all national
authorizations or licenses as may be required to introduce the Product at the
sites. This includes, but is not limited to, obtaining and maintaining any
license, permits, and/or other authorizations of any kind required for
installation, maintenance, testing, or operation of the Work, or any portion
thereof, including Services related thereto.  Globalstar shall pay

 

19

--------------------------------------------------------------------------------


 

all costs of such licenses, permits and authorizations and all costs and
expenses incurred in obtaining and maintaining them.  Globalstar’s obligation to
pay Ericsson shall not in any manner be waived by delay or failure to secure or
renew, or by the cancellation of, any required licenses, permits or
authorizations.

 

B.            Export Control Regulations

 

(1)   It is expressly agreed that the execution of this Agreement and the
subsequent delivery of Products and Services under this Agreement will be
subject to all applicable export controls imposed or administered by the U. S.
Government.  The parties shall comply with all applicable U.S. export control
laws and regulations and with all applicable administrative acts of the U.S.
Government pursuant to such laws and regulations (cumulatively, “Export Laws”).

 

(2)   Performance by Ericsson under this Agreement is subject to appropriate
authorization by the U.S. Government as may be required, including receipt and
continued effectiveness of any export privileges/licenses.

 

(3)   For work in the U.S. involving U.S. persons (defined as U.S. citizens and
U.S. lawful permanent residents), export licenses or other export authorizations
will not be required.

 

(4)   Ericsson shall submit requests for commodity classifications for the
Products, including any encryption algorithms, as may be required under the
Export Administration Regulations (“EAR”) of the U.S. Department of Commerce,
Bureau of Industry and Security (“BIS”).  As applicable, Ericsson shall submit
requests for authorization to use license exceptions.  Globalstar shall
cooperate with Ericsson to obtain such commodity classifications and
authorizations, including providing Ericsson with any required information in
Globalstar’s possession.  Ericsson agrees to provide copies of such requests and
the formal determination (including, as applicable, identification of all Export
Classification Control Numbers (“ECCNs”) and all cases of No License Required
(“NLR”) and License Exception) of BIS to Globalstar.  Once BIS has issued a
formal determination, any use of such classifications and/or license exceptions
by Globalstar shall be without recourse to Ericsson, and shall be at
Globalstar’s own risk.  Ericsson assumes no liability for any damages whether
direct, consequential, incidental, or otherwise, that may be suffered by
Globalstar as a result of Globalstar’s using or relying upon such
classifications or license exceptions for any purpose whatsoever.

 

(5)   To the extent a U.S. export license is required for any deliverable
Products, Ericsson will apply for the required U.S. export license and will
export such deliverable Products in accordance with the export license as
approved by BIS.

 

20

--------------------------------------------------------------------------------


 

(6)   Notwithstanding any other provision of this Agreement, Globalstar shall
not use, distribute, transfer or transmit the Products (even if incorporated
into other items) provided to it by Ericsson under this Agreement except in
compliance with Export Laws.  Globalstar shall not, directly or indirectly,
export or re-export the Products to any country without the appropriate export
authorization, as specified in the Export Laws.  The obligations stated herein
shall survive the expiration, cancellation or termination of this Agreement or
any other related agreement or contract.  If requested by Ericsson, Globalstar
also agrees to sign written assurances and other export-related documents as may
be required for Ericsson to comply with the Export Laws.

 


24.  RESTRICTION OF HAZARDOUS SUBSTANCES (“ROHS”);  WASTE ELECTRICAL AND
ELECTRONIC EQUIPMENT (“WEEE”); AND PACKAGING AND PACKAGING WASTE


 

A.   Deliverable Hardware shall comply with environmental standards required by
Directive 2002/95/EC of the European Parliament and of the Council of 27
January 2003 on the restriction of the use of certain hazardous substances in
electrical and electronic equipment (the “ROHS Directive”);  Directive
2002/96/EC of the European Parliament and of the Council of 27 January 2003 on
waste electrical and electronic equipment (the “WEEE Directive”);  and Directive
94/62/EC of the European Parliament and of the Council of 20 December 1994 on
packaging and packaging waste (the “Packaging Directive”), including any
amendments by Commission Decision, Joint Declaration of EU authorities and
Directive 2003/108/EC of 8 December 2003 as well as any statute or statutory
provision or subordinate legislation introduced or modified from time to time to
implement such Directives into EU Member State Law.

 

B.   Ericsson shall take all reasonable steps and exercise all due diligence
needed to comply with the ROHS Directive, including without limitation,
utilizing only ROHS-compliant subcontractors, auditing of subcontractors for
compliance, establishing quality assurance processes and procedures for
compliance, and maintaining proper documentation of compliance.  At the earliest
opportunity but in any case no later than shipment of the first deliverable
Hardware, Ericsson shall provide Globalstar with (a) Certificate of Compliance
with the ROHS Directive, the WEEE Directive and the Packaging Directive;  and
(b) Material Composition Declarations from suppliers in accordance with Forms
IPC-1752-1 v1.0 and IPC-1752-2 v1.0 or approved updates.  Ericsson shall keep
records for traceability and compliance documentation purposes for at least five
(5) years.

 

C.   Ericsson shall take commercially reasonable steps to comply with the WEEE
Directive information and product marking requirements, where applicable,
including a symbol of the crossed-out wheelie bin, with a horizontal bar
underneath signifying that the Hardware has been manufactured after the WEEE
Directive came into force, and a marking properly identifying Ericsson as the
producer of the Hardware, as instructed by Globalstar.

 

21

--------------------------------------------------------------------------------


 

D.   Upon request, Ericsson will furnish to Globalstar, as soon as reasonably
practical but in any event within 15 business days of such request, any
information and assistance as Globalstar, in its reasonable opinion, requires to
comply with Globalstar’s obligations under the ROHS Directive, the WEEE
Directive and the Packaging Directive, including without limitation, the
following:

 

(a)          information or evidence of compliance as may from time to time be
required by any EU Member State Government relating to the Hardware;

(b)         Hardware or component design;

(c)          marking and labeling Hardware;  and

(d)         EU audit requests of Globalstar.

 


25.  ASSIGNMENT OF AGREEMENT


 

Each party hereby agrees that it will not, without the prior written approval of
the other party (such approval not to be unreasonably withheld or unduly
delayed), assign or delegate any of their rights, duties, and obligations under
this Agreement, except to a wholly-owned subsidiary of such party or except in
the event of a sale of all or substantially all of a party’s assets (which
assignment or delegation shall not relieve the assignor or delegator of
liability).  In case of assignment by Globalstar, Globalstar shall demonstrate
to Ericsson’s satisfaction that its successor or assignee possesses the
financial resources to fulfill Globalstar’s obligations under this Agreement. 
Upon such assignment, the assignee shall assume all rights and obligations of
the assignor existing under this Agreement at the time of such assignment.  This
Article shall not preclude the granting of a security interest by a party to a
lender.

 


26.  KEY PERSONNEL


 

A.            No later than KOR, Ericsson shall identify the Key Personnel to
perform the services and staff the Work, until successful completion of the Work
performed hereunder (individually a “Key Person” and collectively the “Key
Personnel”).

 

Position

 

Name

Program Manager

 

[*]

System Integration and Services

 

[*]

 

B.            Key Personnel shall not be removed from performance of the Work
under this Agreement unless replaced with personnel of substantially equal
qualifications and ability.  Globalstar shall have the right to review the
qualifications of any proposed replacements.  If Globalstar deems, in its
reasonable judgment, the proposed replacements to be unsuitable, Globalstar may
require Ericsson to offer alternative candidates.  Notwithstanding its role in
reviewing Key Personnel and their replacements, Globalstar shall have no
supervisory control over their performance and nothing in this Article shall

 

22

--------------------------------------------------------------------------------


 

relieve Ericsson of any of its obligations under this Agreement or of its
responsibility for any acts or omissions of its personnel.

 


27.  COMMUNICATION AND AUTHORITY


 

A.            [*] is assigned as Globalstar’s Program Manager with authority to
issue technical direction within the scope of this Agreement.  [*] is assigned
as Ericsson’s Program Manager with authority to accept such direction. 
Notwithstanding Article 26(A), Key Personnel, the foregoing Program Managers are
authorized (i) to initial the Exhibits and any modifications thereto (except
Exhibit A - Pricing Schedule and Exhibit F - Expansion Pricing and Options), and
(ii) to execute the waivers of technical compliance with the specifications in
the Exhibits.

 

B.            All contractual correspondence to Globalstar will be addressed to
(with copy to the Program Manager):

 

[*]

 

All technical correspondence to Globalstar will be addressed to:

 

[*]

 

All notices to Ericsson required to be sent pursuant to Article 15, Intellectual
property Rights Indemnification, Article 19, Confidentiality, Article 21,
Termination for Cause and Article 22, Termination for Convenience/ Stop Work
Orders, shall be addressed to:

 

[*]

 

All other contractual correspondence to Ericsson will be addressed to (with copy
to the Program Manager):

 

[*]

 

All program and technical correspondence to Ericsson will be addressed to the
Program Manager.

 

C.            In a time critical situation, such as operational or technical
matters requiring immediate attention, notice may be given by telephone.  Any
notice given verbally will be confirmed in writing as soon as practicable
thereafter in accordance with Paragraph D of this Article.

 

D.            Except as provided in Paragraph C of this Article, all notices,
demands, reports, orders and requests hereunder by one party to the other shall
be in writing and deemed to be duly given on the same business day if sent by
electronic means (i.e., electronic mail) or

 

23

--------------------------------------------------------------------------------


 

delivered by hand during the receiving party’s regular business hours, or on the
date of actual receipt if sent by pre-paid overnight, registered or certified
mail.

 

E.             The parties agree to cooperate in implementing the use of
electronic signatures, provided that such use is consistent with applicable law.

 


28. DISPUTE RESOLUTION


 

The parties shall attempt to resolve any dispute, controversy or difference that
may arise between them through good faith negotiations.  In the event the
parties fail to reach resolution of such dispute within thirty (30) days of
entering into negotiations, either party may refer such dispute to arbitration
as set forth below.

 

Any disputes arising under or relating to this Agreement shall be resolved in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association.  Arbitration shall be held in the City of Denver, Colorado, or such
other place as the parties may agree and shall include an award of attorneys’
fees (and the amount of such fees) to the prevailing party.  The arbitration
shall be conducted by one arbitrator whose selection shall be based upon mutual
agreement of the Parties.  The arbitrator’s award shall be final and binding,
and judgment thereon may be entered in any court having jurisdiction over the
party against which enforcement is sought; provided that any such award rendered
by the arbitrators shall be strictly in conformance to and in accordance with
the terms and conditions of this Agreement, including without limitation the
limitation of liability provisions contained herein.  Other than those matters
involving injunctive relief as a remedy or any action necessary to enforce the
award of the arbitrators, the parties agree that the provisions of this
Section are a complete defense to any suit, action or other proceedings
instituted in any court or before any administrative tribunal with respect to
any dispute or controversy arising under or relating to this Agreement.  Nothing
in this Section shall prevent either party from exercising its rights to
terminate this Agreement as specified herein.  The provisions of this
Section shall survive the expiration or termination of this Agreement for any
reason.

 


29. CHANGES


 

A.            At any time during this Agreement, Globalstar may request changes
in the Work, so long as such changes are within the general scope of the
Agreement.  Ericsson may also propose changes for consideration by Globalstar.

 

B.            A change request from Globalstar must be identified as such, must
be made or confirmed in writing, and must be signed by the responsible officer
identified in Article 27, Communication and Authority.  If any other conduct by
the responsible officer or any other representative of Globalstar is construed
by Ericsson as possibly constituting a change request or an interpretation of
the Agreement requirements inconsistent with Ericsson’s understanding of those
requirements, Ericsson shall promptly notify Globalstar and request
clarification.

 

24

--------------------------------------------------------------------------------


 

C.            Within thirty (30) days after receiving a change request from
Globalstar, Ericsson shall submit to Globalstar a written proposal in accordance
with the requirements of Paragraph D of this Article.  On a case-by-case basis,
Ericsson may request a longer period to prepare the proposal.  Globalstar shall
not unreasonably withhold its consent to a request for such a longer period,
taking into account the nature of the change request, but Globalstar may also
take into account the impact of such an extension on the performance schedule.

 

D.            Whether submitted in response to a change request initiated by
Globalstar, or initiated by Ericsson, the proposal shall itemize, in a
reasonable format specified by Globalstar, any impact that the change would have
on the technical requirements, price, performance schedule, or other terms and
conditions of this Agreement.  Where appropriate, the proposal shall also
suggest any revised language for the Agreement, including any of its Exhibits,
which would be necessary to implement the change.

 

E.             Any claim by Ericsson for adjustment of the technical
requirements, price, performance schedule, or other terms and conditions of this
Agreement, attributable to a change, shall be deemed waived unless asserted in
the proposal.

 

F.             If the cost of any materials that would be made obsolete as a
result of a change is included in Ericsson’s claim for adjustment:

 

(1) To the extent that such materials have resale, reuse, or salvage value to
Ericsson or its subcontractors or suppliers, Globalstar shall be entitled to a
credit.

 

(2) If such materials have no such resale, reuse, or salvage value, Globalstar
shall have the right to prescribe their manner of disposition.

 

G.            After Globalstar receives a sufficiently detailed proposal, and
after any negotiations with respect to the adjustments claimed by Ericsson, the
following outcomes are possible:

 

(1) Globalstar may decide not to proceed with implementation of the change.

 

(2) Globalstar may decide to implement the change, in which case:

 

(a)          If the parties have reached agreement about the adjustments to be
made in the Agreement, the parties shall execute a formal amendment to the
Agreement and Ericsson shall proceed with implementation as agreed; or

 

(b)         Globalstar and Ericsson may agree to proceed with implementation of
a change prior to execution of a formal amendment, subject to any adjustments
subsequently agreed or awarded.

 

25

--------------------------------------------------------------------------------


 


30. PUBLIC RELEASE OF INFORMATION


 

Each party agrees to submit to the other party all press releases and other
publicity matters wherein the other party’s names or marks are mentioned or
language from which the connection of said names or marks therewith may be
inferred or implied. Each party agrees not to publish such press releases or
publicity matters without the other party’s prior written approval.

 

A.            During the term of this Agreement, neither party, nor its
affiliates, subcontractors, employees, agents and consultants, shall release
items of publicity of any kind including, without limitation, news releases,
articles, brochures, advertisements, prepared speeches, company reports or other
information releases related to the Work performed hereunder, including the
denial or confirmation thereof, without the other party’s prior written consent.

 

B.            Nothing contained herein shall be deemed to prohibit either party
from disclosing this Agreement, in whole or in part, or information relating
thereto (i) as may be required by the rules and regulations of a government
agency with jurisdiction over the disclosing party or a stock exchange on which
the disclosing party’s shares are then listed, (ii) as may be required by a
subpoena or other legal process (iii) in any action to enforce its rights under
this Agreement, (iv) to its lenders under appropriate assurances of
confidentiality for the benefit of the disclosing party or (v) to its auditors,
attorneys and other professional advisors in the ordinary course, provided that
such auditors, attorney and advisors have contractual or professional
obligations to maintain the confidentiality of the disclosed material.  The
disclosing party shall use reasonable commercial efforts to disclose only such
information as it believes in good faith it is legally required to disclose
pursuant to clauses (i) or (ii), above, and will seek, to the extent reasonably
available under applicable rules, to obtain confidential treatment for any
information either party reasonably considers trade secrets and that is required
to be disclosed.  To the extent practicable, the disclosing party shall provide
the other party with a reasonable opportunity in advance of disclosure to
request redactions or deletions of specific terms and provisions of the
Agreement and shall accommodate those requests to the extent reasonably
consistent with applicable confidential treatment rules.

 

C.            Within a reasonable time prior to a proposed issuance of news
releases, articles, brochures, advertisements, prepared speeches, and other such
information releases concerning the Work performed hereunder, the party desiring
to release such information shall request the written approval of the other
party concerning the content and timing of such releases.  The parties
anticipate the issuance of press releases in connection with the execution of
the Agreement, which press releases shall be subject to approval by both parties
prior to release.

 

26

--------------------------------------------------------------------------------


 


31. FORCE MAJEURE


 

Each party will be excused from performance hereunder (except for payment
obligation) for any period and to the extent that it is prevented from such
performance, in whole or in part, as a result of delays caused by the other
party or an act of God, natural disaster, war, civil disturbance, court order,
labor dispute, or other cause beyond its reasonable control and which it could
not have prevented by reasonable precautions, including failures or fluctuations
in electrical power, heat, light, air conditioning or telecommunications
equipment, and such non-performance will not be a default hereunder or a ground
for termination hereof.

 


32. RELATIONSHIP


 

The relationship between Globalstar and Ericsson is that of independent
contractor.  This Agreement does not create any employer-employee, agency, joint
venture, or partnership relationship between Globalstar and Ericsson.

 


33. MISCELLANEOUS


 

This Agreement shall be governed by the laws of the State of Colorado, other
than the choice of law rules. The provisions of this Agreement shall be
severable, and if any provisions shall be held unenforceable the remaining
provisions shall remain in full force and effect.  Expiration or termination of
this Agreement for any reason shall not release either party from any liability
or obligation set forth in this Agreement which (i) the parties have expressly
agreed will survive any such expiration or termination, or (ii) remain to be
performed or by their nature would be intended to be applicable following such
expiration or termination.  This Agreement, each Statement of Work (or purchase
order submitted by Globalstar and accepted by Ericsson), and all Exhibits
attached hereto or thereto, each of which is hereby incorporated herein or
therein, as applicable, for all purposes, constitute the entire agreement
between Ericsson and Globalstar with respect to the subject matter hereof and
thereof, and there are no understandings or agreements relative hereto or
thereto that are not fully expressed herein or therein. Any other terms or
conditions included in any quotes, acknowledgements, bills of lading, purchase
orders, invoices or other forms utilized or exchanged by the parties hereto that
are in addition to or in conflict with those set forth in this Agreement or the
applicable Statement of Work will be of no force or effect and will not be
incorporated herein or be binding unless specifically and expressly agreed to in
writing by both parties.  No change, waiver or discharge will be valid unless in
writing signed by an authorized representative of the party against whom such
change, waiver or discharge is sought to be enforced.

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties to this Agreement have caused their authorized
representatives to execute this Agreement as of the Effective Date.

 

 

ERICSSON FEDERAL INC.

 

 

 

 

 

By:

/s/ Douglas C. Smith

 

 

 

 

 

Printed Name:

Douglas C. Smith

 

 

 

 

 

Title:

President, Ericsson Federal

 

 

 

 

 

 

 

 

GLOBALSTAR, INC.

 

 

 

 

 

By:

/s/ Thomas M. Colby

 

 

 

 

 

Printed Name:

Thomas M. Colby

 

 

 

 

 

Title:

Chief Operating Officer

 

 

 

28

--------------------------------------------------------------------------------